UNITED STATES DISTRICT COURT                                                                4/9/2020
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                     12-cr-844 (AJN)
  Nelson Gustavo Colon-Torrez,
                                                                         ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court hereby re-schedules the VOSR proceeding currently scheduled for April 27,

2020 to April 14, 2020 at 11:00 a.m. The proceeding will be by teleconference.

       At 11:00 a.m. on April 14, 2020, the parties shall call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 9196964, followed by the pound (#)

key.

       The parties are hereby ordered to meet and confer regarding whether the Defendant will

be sentenced at the upcoming proceeding. If the Defendant does want to be sentenced, he should

submit his sentencing submission, if any, no later than 11:59 p.m. on April 10, 2020. The

Government’s sentencing submission, if any, would then be due no later than 11:59 p.m. on

April 13, 2020.

       SO ORDERED.

               9 2020
 Dated: April ___,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
